Citation Nr: 1303134	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  06-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for epistaxis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These issues were previously remanded by the Board in September 2009 and May 2011.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to sand and dust during his service in the Middle East.

2.  The most probative medical evidence in this case indicates that the Veteran currently has epistaxis that is at least 50 percent likely related to dust inhalation during his military service in the Middle East or his service-connected rhinitis.


CONCLUSION OF LAW

The criteria for establishing service connection for epistaxis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for epistaxis, which constitutes a complete grant of the benefit sought on appeal regarding that issue.  As such, no discussion of VA's duties to notify or assist is necessary.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, epistaxis, more commonly referred to as nosebleed, was not reported during service.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 630 (30th ed. 2003) (defining epistaxis as "hemorrhage from the nose; called also nosebleed and nasal hemorrhage.").  However, service treatment records are notable for a March 2004 entry indicating that the Veteran had environmental exposure irritation from sand.  

The Veteran has been afforded a number of VA examinations in connection with this claim.  In October 2004, a VA examiner noted the Veteran's report of considerable dust exposure in service and problems with rhinitis and recurrent epistaxis since that time.  On examination, a bleeding area was noted on Kiesselbach plexus on the right.  The examiner diagnosed recurrent epistaxis.  This examiner again examined the Veteran in June 2011.  During the second examination a specific area of hemorrhage was found on the right Kiesselbach plexus.  The examiner described this as a specific bleeding point and noted that after using vasoconstriction with Afrin of the nasal mucosa, an area of recent epistaxis on the right was noted.  The examiner again diagnosed epistaxis.  According to the examiner, a physician, it is 50 percent likely that the epistaxis was related to the dust inhalation during the Veteran's military service in the Middle East or the (service-connected) rhinitis caused by the dust inhalation.  The examiner explained that the bleeding point found on examination was consistent with such a history. 

VA examiners in April 2007 and December 2009 did not find evidence of epistaxis during examination.  However, given the findings during examinations in October 2004 and June 2011, the Board finds that epistaxis was present during the appeal period and therefore that the Veteran has a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  As noted above, environmental exposure irritation from sand is shown in the service treatment records.  As such, the remaining question is whether the current epistaxis was caused or aggravated by the Veteran's exposure to sand during service or his service-connected rhinitis.  See 38 C.F.R. §§ 3.303, 3.310.  

Regarding etiology, the physician who examined the Veteran in December 2009 opined that it is "less likely as not" that the Veteran's claimed epistaxis is connected to his military service.  However, the physician did not provide any rationale for this opinion and the rationale is not otherwise obvious; thus, it is afforded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The June 2011 opinion, that it is 50 percent likely that the epistaxis is related to the dust inhalation during the Veteran's military service in the Middle East or the rhinitis caused by the dust inhalation, is afforded high probative weight as it was made after multiple examinations of the Veteran, review of the relevant history, and contained a rationale for the conclusions reached - that is, that the bleeding point found on examination was consistent with the Veteran's history of dust inhalation in the military.  

In summary, the Veteran was exposed to sand and dust during his service in the Middle East, which a VA examiner opined caused his current epistaxis.  Resolving all reasonable doubt in the Veteran's favor, service connection is warranted for epistaxis.  

The Board recognizes that in the May 2012 supplemental statement of the case the AMC noted that it had "associated [the Veteran's] epistaxis with [his] current service connected rhinitis because the rating criteria and onset of these conditions are inextricably intertwined."  Essentially, the AMC recognized epistaxis as a component of the Veteran's service-connected rhinitis.  In a May 2012 response, the Veteran argued that rhinitis and epistaxis are separate disabilities and compensation should be awarded for each separately.  The rating criteria for rhinitis do not include epistaxis.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2012).  As such, the Board finds that the Veteran's epistaxis should be considered a separate disability from the rhinitis.  Once a rating decision is issued effectuating the order in this decision the Veteran is free to disagree with the assigned disability rating.  However, the Board does not currently have jurisdiction over that issue.  
ORDER

Service connection for epistaxis is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2012).  

First, there appears to be an outstanding hearing test that needs to be obtained.  An October 2004 VA ear disease examination report and other records reference review of results from an audiogram performed at Eglin Air Force Base on October 1, 2004.  This relevant record is not in the Veteran's paper or electronic claims file and should be obtained.  

Second, an additional VA audiological examination with medical opinion is needed.  The Veteran has had multiple VA examinations in connection with his claim for service connection for bilateral hearing loss.  Audiological testing during examinations in April 2007, October 2009, and June 2011 was deemed to be invalid.  A September 2006 VA audiogram appears to show hearing loss disability for VA purposes in the right ear but not the left.  See 38 C.F.R. § 3.385 (2012) (defining when impaired hearing is considered to be a disability for VA purposes).  Essentially, the existence and extent of any hearing loss is still not clear.  In addition, an adequate medical opinion regarding etiology has not been obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).

After an October 2004 ear disease examination, a VA physician opined that the Veteran's bilateral hearing loss was secondary to trauma which occurred during a motor vehicle accident in service.  However, the physician did not review the claims file or explain if the Veteran even had a bilateral hearing loss disability for VA purposes.  In fact, the physician's description of an October 2004 audiogram suggests that the Veteran did not have a hearing loss disability.  The rationale for the conclusion that bilateral hearing loss is related to the motor vehicle accident is also not clear.  

After a December 2009 audiological examination, a VA audiologist opined that the Veteran's current bilateral hearing loss (if any) was not incurred during military service.  It appears that the examiner's opinion is based on there being no evidence of a hearing loss disability during or shortly after service.  However, the examiner does not account for the September 2006 audiogram or address the positive etiology opinion provided by the VA physician in October 2004.  

Given the above, the etiology opinions of record are not adequate and the Veteran should be provided another VA audiological examination and an additional medical opinion should be obtained.  Specific instructions to the examiner are detailed below.  The Veteran is put on notice that VA needs reliable hearing test results in order to be able to ascertain the nature of any current hearing loss.  

Since the Board has determined that another VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2012) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2012) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Finally, it does not appear that the Veteran has been provided notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA) in response to his claim for service connection for bilateral hearing loss.  See Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)).  On remand, such notice should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran VCAA notice responsive to his claim for service connection for bilateral hearing loss.

2.  Contact the appropriate sources to obtain the October 2004 audiogram performed at Eglin Air Force Base.  If these records are not available, the Veteran should be notified of such.  

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA audiological examination.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran currently has a hearing loss disability, and if so, whether the disability at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to service.  

The Board notes in this regard that the results of audiological examination thus far have been determined to be unreliable.  If the new audiological examination again results in unreliable findings, the examiner should render an opinion regarding whether any of the Veteran's hearing loss may be attributed to service, notwithstanding the unreliable or invalid nature of the testing results.  If an opinion is offered without current reliable hearing test results the examiner should assume that the Veteran has a current hearing loss disability for purposes of the opinion.  In rendering any opinion, the examiner is asked to comment on the previous etiology opinions of record (October 2004 and December 2009 (described above)), and provide a rationale, with citation to relevant medical findings, for the opinion provided.

4.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


